Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose: 
A warehousing access system or access method, comprising: a control server, an access device, a carrying device, a storage container and at least one dock location; 
the control server is configured to, in response to an item operation request, determine a target storage container for operation, a first target dock location, a first target access device for taking the target storage container out, and a first target carrying device for carrying the target storage container, and send a container take-out instruction to the first target access device and a container carrying instruction to the first target carrying device; 
the first target carrying device is configured to, in response to the container carrying instruction, acquire the target storage container on the first target dock location by using a lifting mechanism of the first target carrying device, and carry the target storage container from the first target dock location to a workstation for operation; 
the control server is further configured to, in response to an operation complete instruction, determine a target storage location for storing the target storage container, a second target dock location for docking the target storage container, a second target access device for storing the target storage container, and a second target carrying 
the second target carrying device is further configured to, in response to the container carrying instruction, carry the target storage container from the workstation to the second target dock location; the second target access device is further configured to, in response to the container storing instruction, acquire the target storage container on the second target dock location, carry the target storage container from the second target dock location to the target storage location in the rack array, store the target storage container; 
an idle dock location closest to the current storage location selected from at least one idle dock location as the first target dock location, an idle dock location closest to the target storage location selected from at least one idle dock location is determined as the second target dock location; and 
the carrying device only runs in the picking area, and the access device only runs in the storage area; and 
the dock location is provided with a physical correction apparatus to correct at least one of a location or an angle of the target storage container placed at the dock location, as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655